Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-9 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 10,855,792 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claim 1 recites similar steps such as: first program code configured as an HTTP proxy; and second program code; wherein the second program code is configured to accept a request from the HTTP proxy.., and in response, to dynamically generate a manifest, the manifest identifying a set of content fragments…;  and wherein the HTTP proxy performs partial object caching (POC) of the set of content fragments…, and to selectively deliver the content fragments…  The 


Instant Application
Parent 10,855,792 B2
1.  An apparatus, comprising: 
a hardware processor;  
computer memory holding computer program code executed by the hardware processor, 

the computer program code configured for delivery of video content as a set of Hypertext Transfer Protocol (HTTP) byte range requests, the computer program code comprising:






 


first program code configured as an HTTP proxy;  and 






second program code;  wherein the second program code is configured to accept a request from the HTTP 
proxy, the request associated with an end user player, and 


in response, to dynamically generate a manifest, the manifest identifying a set of content fragments represented by the HTTP byte range requests;  and 



wherein the HTTP proxy performs partial object caching (POC) of the set of content fragments and interacts with the translation process to selectively fetch and deliver the manifest, and to 



selectively deliver the content fragments upon subsequent receipt from the end user player of individual HTTP byte range requests for the content fragments.





an origin that supports delivery of a content object as a set of Hypertext Transfer Protocol (HTTP) byte range requests, comprising: 


a player tier;  and 
a translation tier positioned downstream from the origin and upstream from the player tier, the translation tier comprising a network-accessible machine configured for on-demand delivery of video content;  


the network-accessible machine comprising an HTTP proxy, and 

a translator process coupled to the HTTP proxy over a localhost connection within the network accessible machine, the translator process 

configured to accept requests from the HTTP proxy over the localhost connection, the requests associated with a request for the video content received at the player tier and,


 in response, to on-the-fly generate a manifest, an index and a set of content fragments that collectively comprise a 
delivery format uniquely associated with the content delivery system, 


wherein the HTTP proxy performs partial object caching (POC) of fragments of the 
content object obtained from the origin and interacts with the translator process via a shared memory and using a stream cache process to 


selectively fetch and deliver to the player tier the manifest, the index and the set of content fragments.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaler U.S. Patent Application Publication 2008/0080529 A1.  Creating a partial segment manifest for large object (see section [0045]).







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALAN S CHOU/Primary Examiner, Art Unit 2451